Exhibit 10.1

 

VOLUNTARY RESIGNATION AGREEMENT AND GENERAL RELEASE

 

This Agreement and General Release (the “Agreement”) is made and entered into on
September 4, 2013 by Jeffrey S. Sherman, an individual resident of the State of
Tennessee (“Mr. Sherman”), and HSCGP, LLC, a Delaware limited liability company
(together with LifePoint Hospitals, Inc., a Delaware corporation, the
“Company”).

 

WITNESSETH:

 

WHEREAS, Mr. Sherman was employed at-will by the Company as its Executive Vice
President and Chief Financial Officer from April 20, 2009, until his voluntary
resignation tendered and accepted on August 21, 2013 (the “Resignation Date”);

 

WHEREAS, Mr. Sherman submitted voluntarily his resignation to the Company to
pursue other interests, same to be  effective upon the close of business on
September 14, 2013, or such other date as may be mutually agreed upon in writing
(the “Effective Date”); and,

 

WHEREAS, Mr. Sherman and the Company recognize, in light of Mr. Sherman’s
resignation, the desirability of clarifying the benefits that Mr. Sherman will
receive from the Company and each desire to make various, additional mutual
covenants.

 

THEREFORE, in consideration of the premises and mutual promises herein
contained, the receipt and sufficiency of which are acknowledged, it is agreed
as follows:

 

1.             Resignation; Cooperation.

 

(a)           The parties confirm and acknowledge that Mr. Sherman voluntarily
resigned as an employee and officer of the Company and all of its subsidiaries
and affiliates on the Resignation Date, and such resignation was accepted by the
Company, to be effective on the Effective Date.  Mr. Sherman agrees to execute
any additional document or documents necessary, if any, to document or reaffirm
his resignation from the Company and/or any of its subsidiaries or affiliates
within two business days of any written request by the Company to do so. 
Mr. Sherman acknowledges and agrees that he holds no claim, right or interest in
reinstatement or future employment with the Company and/or any of its
subsidiaries or affiliates, although he may re-apply for employment with any
such entities.

 

(b)           After the Effective Date, as a material inducement to the Company
to make the payments described herein, Mr. Sherman agrees to be available,
either in person or telephonically at the Company’s option, to assist and
reasonably cooperate with the Company so as to ensure a smooth and seamless
transition of the responsibilities held, and information learned, by Mr. Sherman
while employed by the Company to one or more persons designated by the Company. 
Mr. Sherman also agrees to answer any question(s) asked of him by any officer of
the Company that relates to any function of the Company for which Mr. Sherman
was responsible while employed by the Company. Further, Mr. Sherman recognizes
that the Company is or may be involved in litigation and other business matters
unrelated to litigation from time to time, and agrees to provide his full
cooperation with any of the Released Parties in the defense or prosecution of
one or more existing or future court actions, governmental investigations,
arbitrations, mediations or other legal or equitable matters or proceedings, and
all business matters, which involve any of them or any of their employees,
officers or directors.  Mr. Sherman

 

--------------------------------------------------------------------------------


 

acknowledges and understands that his obligations of cooperation under this
Section 1(b) are not limited in time and may include, but shall not be limited
to, the need for or availability for testimony in deposition, affidavit, trial,
mediation or arbitration, as well as preparation for that testimony, and
consultation for other business matters unrelated to litigation.  Mr. Sherman
agrees that he will be available at the Company’s reasonable request for any
meetings or conferences deemed necessary in connection with any matters within
this Section 1(b), and in preparation for the defense or prosecution of any such
other matters or proceedings, and the Company agrees to endeavor to schedule
Mr. Sherman’s availability at mutually agreeable times, dates and locations. 
Other than the consideration identified in Section 2, Mr. Sherman shall receive
no additional compensation for time spent assisting the Company pursuant to this
Section 1(b), provided, however, that the Company shall reimburse Mr. Sherman
for his reasonable travel, meal and lodging expenses pursuant to its existing
policies and procedures for same.

 

2.             Consideration; Release of Claims.

 

(a)           In consideration of and in exchange for Mr. Sherman’s promises and
covenants made in this Agreement, i) a pro rata portion of the shares of
Restricted Stock granted to Mr. Sherman on February 23, 2011 and February 21,
2012 pursuant to the Amended and Restated 1998 Long-Term Incentive Plan (the
“Prior LTIP”) of the Company shall, subject to Mr. Sherman’s full compliance
with this Agreement prior to such time, vest and become the property of
Mr. Sherman (“the “Consideration”). Mr. Sherman agrees that, but for this
Agreement, such Restricted Shares would not otherwise vest and that he would
have otherwise forfeited such Restricted Shares on the Resignation Date.  For
purposes of this Agreement the pro rata vesting shall be computed as of
September 30, 2013, in the manner set forth in Section 1 of the Performance
Award Agreements governing the Restricted Shares at issue.  ii)  In addition, as
further consideration of and in exchange for Mr. Sherman’s promises and
covenants made in this Agreement, and provided that Mr. Sherman remains in full
compliance with this Agreement prior to such time, the Company agrees to pay
Mr. Sherman, on the same date that any cash bonuses are paid to the Company’s
Named Executive Officers for the performance of the Company for fiscal year
2013, an amount equal to the pro rata cash bonus that Mr. Sherman would have
received, if any, if he had continued to serve as the Company’s Executive Vice
President and Chief Financial Officer through such payment date. For purposes of
this Agreement the pro rata bonus to be paid to Mr. Sherman, if any, shall be
computed as of September 30, 2013.

 

(b)           Except to the extent provided otherwise herein, Mr. Sherman shall
not, from the Effective Date forward, participate in the Company’s 401(k);
retirement and/or thrift plan; cafeteria plan; or, any other benefit or stock
grant, award or option plan sponsored by the Company.  Mr. Sherman shall,
however, be entitled to any funds accrued in such plans prior to the Effective
Date (less any outstanding principal loan balance, where applicable), to the
extent and in accordance with the terms and conditions of the plans. 
Mr. Sherman’s health and welfare plan participation will cease as of the
Effective Date, except that Mr. Sherman may elect to exercise his rights under
COBRA to continue applicable medical and dental coverage in accordance with the
applicable plan and Mr. Sherman shall be solely responsible for the premiums
therefore.  Except as herein expressly stated, Mr. Sherman shall not be entitled
to any other benefits or compensation from the Company at any time after the
Effective Date, including but not limited to any accrued but unused vacation or
PTO time.

 

(c)           The parties acknowledge and agree that all of Mr. Sherman’s
Options and Restricted Shares (as such terms are defined by the Prior LTIP) that
are vested as of the Effective Date remain vested and are exercisable, in the
case of Options, no later than three months after the Effective Date, and that
all of Mr. Sherman’s Options, Restricted Shares and Restricted Stock Units
(except with respect to Restricted Shares, as otherwise set forth in
Section 2(b) of this Agreement) that were not vested on the Effective Date are
forfeited effective as of the Effective Date. The parties acknowledge and agree
that all rights and options to purchase the Company’s stock under the Management
Stock Purchase Plan cease and all unvested shares are forfeited as of the
Effective Date and that Mr. Sherman shall receive, within thirty days of the
date he executes and does not revoke this Agreement, the lesser of the market
value of the stock or the amount of salary used to purchase stock.

 

--------------------------------------------------------------------------------


 

(d)           On behalf of and for himself, his estate and any other person he
may bind or obligate, Mr. Sherman does hereby expressly acknowledge and agree
that he forever settles, releases, compromises, reaches accord and satisfaction,
waives, remises, discharges, and acquits the Company and its predecessors,
successors, purchasers, subsidiaries, assigns, affiliates, and their respective
stockholders, members, partners, officers, agents, directors, employees and
contractors (whether, in each case, in their individual or representative
capacities), and their respective assigns, successors, purchasers, predecessors
or estates (whether by operation of law or otherwise) (collectively, the
“Released Parties”) from each and every claim, right, remedy, cause of action or
any kind or nature (whether legal, equitable or of some other type or
description), which exists through the Effective Date of this Agreement (whether
known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated and
whether due or to become due), or which Mr. Sherman at any time hereafter may
have arising out of or relating to his employment by the Company including, but
not limited to the separation of said employment and any right or claim under
federal or state law or any political subdivision thereof, including but not
limited to Title VII of the Civil Rights Act of 1964 which prohibits
discrimination in employment based on race, color, national origin, religion or
sex; the Americans with Disabilities Act which prohibits discrimination in
employment based upon physical or mental disabilities; the Family and Medical
Leave Act; the Age Discrimination in Employment Act; the Older Workers Benefit
Protection Act; and any other federal, state or local laws or regulations
prohibiting employment discrimination or protecting employee rights, as well as
claims for any other tortious or unlawful conduct, including but not limited to
slander, defamation and intentional or tortious interference with contract or a
prospective business relationship, up to the date of the execution of this
Agreement (“the Claims”).   Further, on behalf of and for himself, his estate
and any other person he may bind or obligate, Mr. Sherman does hereby expressly
acknowledge and agree that, with respect to the Claims, he, his estate, his
affiliates, together with any other person that he may bind or obligate is
absolutely prohibited from deriving any personal benefit from any Claim, whether
directly or indirectly, and whether such benefit is financial, reputational or
otherwise.    As used in this Agreement, the term “affiliate” means any “person”
that, directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with another person. Further, as used
in this Agreement, the term “person” means an individual, a partnership, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or any other form of entity.  The foregoing release
of Claims shall not include Company’s obligations, responsibilities or
undertakings pursuant to this Agreement, any D&O insurance policy purchased by
the Company, or the Indemnification Agreement executed by the Company in favor
of Mr. Sherman, dated September 12, 2012.

 

(e)           Mr. Sherman fully understands and agrees that this Agreement may
be pled by the Released Parties as a complete defense to any of the Claims which
may be hereafter asserted by him or on his behalf in any suit, claim, or
grievance proceeding against the Released Parties, for or on account of any of
the Claims up to and including the present time of execution hereof.

 

3.             Restrictive Covenants of Mr. Sherman.

 

(a)           For a period of twenty four (24) months following the Effective
Date (“the Identified Period”), Mr. Sherman agrees that he will not, in any
capacity (including, but not limited to, as an owner, member, partner,
shareholder, consultant, advisor, financier, agent, employee, officer, director,
manager or otherwise), whether directly or indirectly, engage in a Competitive
Activity (as such term is hereinafter defined).  As used in this Agreement, the
term “Competitive Activity” shall mean and refer to: (i) any business enterprise
or activity located in Nashville, Tennessee or within a one hundred (100) mile
radius of Nashville, Tennessee; (ii) any person or entity (including their
successors (including any successor(s) that results from any business
combination, sale or merger), assigns and transferees, whether by operation of
law or otherwise) that, whether on the Effective Date or at any time within the
Identified Period, derives more than fifty percent of its revenues from one or
more non-urban acute care hospitals (and associated outpatient healthcare
facilities) (together, a “Non-Urban Hospital”) anywhere in the United States;
(iii) any person or entity (including their successors (including any
successor(s) that results from any

 

--------------------------------------------------------------------------------


 

business combination, sale or merger), assigns and transferees, whether by
operation of law or otherwise) that, whether on the Effective Date or at any
time within the Identified Period, offers or provides, within a ten (10) mile
radius of an acute care hospital operated or managed by a subsidiary of the
Company a service offered by such hospital; (iv) any person or entity that
derives more than fifty percent of its revenues from physician recruitment
services and that may, as a part of its operation, be engaged in the recruitment
of physicians from facilities owned or operated by any of the Released Parties
(excluding recruitment activities that are conducted by means of general
solicitation, such as by way of newspapers or the Internet, and that are not
targeted to recruit physicians from a facility that is owned or operated by any
of the Released Parties); or (v) any person or entity (including their
successors (including any successor(s) that results from any business
combination, sale or merger), assigns and transferees, whether by operation of
law or otherwise) who, whether on the Effective Date or at any time within the
Identified Period, owns or seeks to own, directly or indirectly, whether
beneficially, of record or otherwise, any security issued by the Company. 
Nothing in this Section 3(a) shall prohibit Mr. Sherman’s ownership of stock in
any publicly held company (other than the Company) listed on a national
securities exchange or whose shares of stock are regularly traded in the over
the counter market as long as such holding at no time exceeds two percent (2%)
of the total outstanding stock of such company, nor shall anything in this
Section 3(a) prohibit Mr. Sherman from being employed by AccentCare or any of
its affiliates (provided that Mr. Sherman is not based in Nashville, Tennessee
or within a one hundred (100) mile radius of Nashville, Tennessee.

 

Mr. Sherman  has carefully read and considered the provisions of this
Section 3(a) and, having done so, agrees and acknowledges that the terms,
conditions, agreements and restrictions set forth herein are fair and reasonable
and are reasonably required for the protection of the interests of the Company
and its subsidiaries or affiliates and their respective officers, directors,
shareholders, agents, representatives and other employees, and will not impose
any hardship on Mr. Sherman or affect his ability to earn a living.  Mr. Sherman
further acknowledges that the Company’s business is nationwide in character and
is not limited to any narrower scope or area except as provided herein.

 

(b)           For a period of twenty four (24) months following the Resignation
Date, Mr. Sherman covenants and agrees that he will not directly or indirectly
solicit the services of any the Released Parties’ employees or independent
contractors who derive more than twenty-five percent of their income from any of
the Released Parties, or otherwise induce or attempt to induce any of the
Released Parties’ current employees to sever their employment relationship with
any of the Released Parties.

 

Mr. Sherman has carefully read and considered the provisions of this
Section 3(b) and, having done so, agrees and acknowledges that the terms,
conditions, agreements and restrictions set forth herein are fair and reasonable
and are reasonably required for the protection of the interests of the Company
and its subsidiaries or affiliates and their respective officers, directors,
shareholders, agents, representatives and other employees, and will not impose
any hardship on Mr. Sherman or affect his ability to earn a living.  Mr. Sherman
further acknowledges that the Company’s business is nationwide in character and
is not limited to any narrower scope or area except as provided herein.

 

(c)           Mr. Sherman covenants and agrees that he will not use or disclose
to any person or entity any information about or regarding any Released Party
disclosed, developed by and/or delivered to Mr. Sherman during the term of his
employment by the Company including for illustrative purposes, without
limitation, information about or regarding any of their respective properties,
employees, finances, financial drivers, financial targets, financial
performance, financial projections, businesses, operations, plans, legal
matters, strategies or business plans or goals (whether under consideration or
in some stage of implementation), data, profitability information, know how,
manner of conducting business, acquisition targets or plans, and any other
information about or regarding the respective business, plans or affairs of any
Released Party that is reasonably believed by such Released Party to be
confidential, competitive, secret or proprietary, whether about past, current or
future matters. All such information, whether disclosed, developed by and/or
delivered to Mr. Sherman before or after the date hereof, whether oral, written
or in any electronic or other form, and regardless of the manner in which it was
or is disclosed, developed by

 

--------------------------------------------------------------------------------


 

and/or delivered, is referred to in this Agreement as “Confidential
Information.” The term “Confidential Information” also includes all notes,
analyses, summaries, compilations, data, forecasts, studies, interpretations or
other documents prepared by, or made available to, Mr. Sherman which contain,
reflect or are based upon, in whole or in part, any Confidential Information.
Provided, however, that the provisions of this Section 3(c) shall not apply to
any information that is (i) received from a third party not under an obligation
to the Company to keep such information confidential, (ii) has been or becomes
known to the public other than through a breach of this Agreement, or
(iii) required to be disclosed by an Order issued by any court or governmental
authority having competent jurisdiction.  If Mr. Sherman is required to disclose
any of the Confidential Information pursuant to Section 3(c)(iii), he shall
notify the Company’s General Counsel in writing via e-mail or overnight mail,
within 24 hours of his receipt of such court order or subpoena, and
simultaneously provide the Company’s General Counsel with a copy of such court
order or subpoena, all of which shall occur prior to such disclosure.  In the
event that Mr. Sherman is required by law, regulation, or becomes legally
compelled (by deposition, interrogatory, request for documents, subpoena, civil
investigation, demand, order or similar process) to disclose any Confidential
Information, the Company agrees that Mr. Sherman may do so without liability,
but Mr. Sherman agrees to (i) except to the extent prohibited by law, promptly
notify the Company prior to any such disclosure so that the Company may seek to
obtain a protective order and/or waive Mr. Sherman’s compliance with the
provisions of this Agreement (and, if the Company seeks such an order, to
provide such cooperation as the Company may reasonably request at the Company’s
expense) and (ii) if a protective order is not obtained prior to such disclosure
becoming required and the Company has not waived Mr. Sherman’s compliance with
the provisions of this Agreement, Mr. Sherman shall then disclose only that
portion of the Confidential Information that is, based on the advice of his
legal counsel, legally required to be disclosed and use his commercially
reasonable (at the Company’s expense) efforts to obtain an order or other
appropriate assurance that confidential treatment will be afforded to such of
the disclosed information which the Company so designates. Mr. Sherman agrees to
waive any objection to any request by any of the Released Parties that the
document production or testimony be made in camera and under seal.

 

Mr. Sherman shall also, upon execution of this Agreement, return to the Company
all records or property of any nature in his possession or control in any way
relating to or owned by the Company or the Confidential Information. Without
limiting the generality of the forgoing, the Confidential Information shall
remain the property of the Company.  No rights to use, license or otherwise
exploit the Confidential Information are granted to Mr. Sherman by implication
or otherwise.  Mr. Sherman will not, and has not, by virtue of the disclosure to
him (or any other person or entity) of the Confidential Information and/or
Mr. Sherman’s use of the Confidential Information prior to the Effective Date,
acquire any rights with respect thereto, all of which rights shall remain
exclusively with the Company.

 

Given the nature of the Confidential Information, Mr. Sherman agrees that any
Released Party may be irreparably damaged by a breach of the forgoing
confidentiality provisions of this Agreement by Mr. Sherman and that money
damages may be an inadequate remedy for an actual or threatened breach of such
confidentiality provisions because of the difficulty of ascertaining the amount
of damage that will be suffered by the aggrieved party in the event that such
confidentiality provisions are breached.  Therefore, without prejudice to the
rights and remedies otherwise available to any Released Party, each Released
Party shall be entitled, without the requirement of a posting of a bond or other
security, to seek equitable relief, including an injunction or specific
performance, in the event of any breach of such confidentiality provisions. 
Such remedy shall not be deemed to be the exclusive remedy for a breach of such
confidentiality provisions, but shall be in addition to all other remedies
available at law or equity to the other aggrieved party.

 

(d)           Mr. Sherman covenants and agrees not to discuss with any other
person or entity in any manner, or make statements about or relating to, the
Company, the Released Parties, or the business or business matters of or
relating to the Company and/or its affiliates.  Mr. Sherman covenants and agrees
that he will not make any comment, innuendo, gesture, remark or statement that,
or omit to make any remark or statement the absence of which, reasonably may be
construed as disparaging or critical of or to any of Released Parties. Nothing
in this Agreement restricts Mr. Sherman from making any true statements in
connection with any legal proceeding or as required by applicable law.

 

--------------------------------------------------------------------------------


 

(e)           If Mr. Sherman has any question as to whether any activity or
conduct by him will violate any provision of this Section 3, he may request in
writing that the Company provide its opinion regarding same.  All such requests
should be sent via e-mail or overnight delivery to the Company’s General
Counsel.

 

4.             Remedies for Breach of the Agreement.

 

(a)           In the event of a breach or default by Mr. Sherman of any of his
obligations contained in this Agreement, the Company shall have the right to
pursue (i) such legal remedies as may be available to it to recover from
Mr. Sherman any damages suffered by any of the Released Parties as a result of
such breach or default, and/or (ii) an appropriate action in equity, including
an action for injunctive relief, as may be appropriate under the circumstances
to protect itself or any of the Released Parties against such breach or
default.  Mr. Sherman agrees and acknowledges that the Company has the right to
seek such relief and that the Company may do so without the necessity of proof
of actual damages or posting a bond.  Additionally, in the event Mr. Sherman
breaches the Agreement, he agrees to repay immediately all sums paid to him
(including the value of the Restricted Shares vested that would have otherwise
been forfeited but for this Agreement), and to forfeit any future payments to be
paid to him, pursuant to the Agreement.

 

(b)           If a Court determines that Mr. Sherman has violated any of the
covenants contained in this Agreement, the parties agree and acknowledge that
the period applicable to each obligation that has been violated will be extended
automatically by a period of time equal in length to the period during which
such violation(s) occurred.

 

(c)           If the Company breaches its obligations to Mr. Sherman under this
Agreement, Mr. Sherman may seek any remedies available at law or in equity in
connection with such breach.

 

5.             Compliance Program; Financial Statements and Internal Controls. 
(a) Mr. Sherman represents that, during the course of his employment with the
Company, he read, and signed as having read, a copy of the Common Ground
Compliance Program of LifePoint Hospitals, Inc. and the Code of Ethics for
Senior Financial Officers and Chief Executive Officer (together, the “Codes”).
Mr. Sherman represents that during the course of his employment he complied with
the provisions of the Codes.  Mr. Sherman represents that he is not aware of any
possible violations by any director, officer, employee, agent of or consultant
to the Company or any of its affiliates of any federal, state or local law,
rule, regulation, ordinance, order or other legal authority including without
limitation those related to governmental reimbursement programs or the “fraud
and abuse” statutes and regulations, other than as disclosed by him in any
publicly filed report. Further, Mr. Sherman hereby confirms that he has no
accounting or financial disputes or disagreements with (or concerns about) the
Company.

 

(b) Mr. Sherman hereby confirms that, during his tenure with the Company and
through the Effective Date, based on his knowledge, the financial statements of
the Company filed with the Securities and Exchange Commission during his tenure
with the Company, when filed, fairly presented in all material respects the
financial condition, results of operations and cash flows of the Company as of,
and for, the periods presented in such financial statements. Mr. Sherman hereby
confirms that, during his tenure with the Company and through the Effective
Date, he has been (and remains) responsible for establishing and maintaining
disclosure controls and procedures (as defined in Exchange Act
Rules 13a-15(e) and 15d-15(e)) and internal control over financial reporting (as
defined in Exchange Act Rules 13a-15(f) and 15d-15(f)) for the Company and have:
(i) designed such disclosure controls and procedures, or caused such disclosure
controls and procedures to be designed under my supervision, to ensure that
material information relating to the Company, including its consolidated
subsidiaries, is made known to me by others within those entities; (ii) designed
such internal control over financial reporting, or caused such internal control
over financial reporting to be designed under my supervision, to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
generally accepted accounting principles; (iii) evaluated the effectiveness of
the Company’s disclosure controls and procedures and consistently concluded that
such disclosure controls and procedures were adequate; and (iv) he is not

 

--------------------------------------------------------------------------------


 

aware of any change in the Company’s internal control over financial reporting
that occurred during his tenure that materially affected, or is reasonably
likely to materially affect, the Company’s internal control over financial
reporting. Mr. Sherman hereby confirms that, during his tenure with the Company
and through the Effective Date, he has (and will) disclose, based on his most
recent evaluation of internal control over financial reporting, to the Company’s
auditors and the audit committee of the Company’s board of directors: (i) all
significant deficiencies and material weaknesses in the design or operation of
internal control over financial reporting which are reasonably likely to
adversely affect the Company’s ability to record, process, summarize and report
financial information; and (ii) any fraud, whether or not material, that
involves management or other employees who have a significant role in the
Company’s internal control over financial reporting.

 

6.             Voluntary Agreement.  Mr. Sherman has read all of the terms of
this Agreement and understands that this Agreement releases the Released Parties
forever from any legal action arising from his employment relationship with any
of them and the termination of that relationship.  Mr. Sherman acknowledges that
he signs this Agreement of his own free will and in exchange for the
consideration to be given, which is acknowledged to be adequate and
satisfactory.  Mr. Sherman declares that he is competent to execute this
Agreement.

 

7.             No Charges or Claims.  Mr. Sherman represents that he has not
filed any complaints, claims or charges against any of the Released Parties with
any local, state or federal agency or court related to his employment by any of
Released Parties, that he will not file any such complaints, claims or charges
arising out of or relating to events prior to the execution of this Agreement
and that if any such agency or court assumes jurisdiction of any such complaint,
claim or charge against any of the Released Parties on behalf of Mr. Sherman, he
will request such agency or court to withdraw from the matter and that the
complaint, claim or charge be dismissed.

 

8.             Miscellaneous.

 

(a)           This is the entire agreement between the parties and takes the
place of any prior agreement, representation or promise, except as identified in
this Agreement.  The Agreement cannot be modified except in writing signed by
both Mr. Sherman and the Company’s Chief Executive Officer.  If any provision of
this Agreement is found to be unenforceable, all other provisions will remain
fully enforceable.

 

(b)           This Agreement binds and inures to the benefit of Mr. Sherman’s
heirs, administrators, representatives, executors, successors and assigns and
binds and inures to the benefit of all Released Parties and their respective
heirs, administrators, representatives, executors, successors and assigns.

 

(c)           This Agreement shall be construed as whole according to its fair
meaning.  It shall not be construed strictly for or against any Released Party
or Mr. Sherman.  Captions are intended solely for the convenience of reference
and shall not be used in the interpretation of this Agreement.

 

(d)           This Agreement is assignable by the Company and is binding upon
its successors and assigns but such assignment shall not relieve the Company of
its obligations hereunder.  Except in the event of Mr. Sherman’s death, this
Agreement is personal to and nonassignable by Mr. Sherman but is binding upon
his heirs and estate.

 

(e)           This Agreement shall be governed by the laws of the State of
Tennessee. Any and all claims relating hereto may be brought only in the federal
and/or state courts with jurisdiction over claims arising in Williamson County,
Tennessee and the parties expressly agree to personal jurisdiction in those
courts.

 

(f)            Should any provision of this Agreement be declared or be
determined by any Court to be illegal or invalid, the validity of the remaining
parts, terms or provisions shall not be affected thereby and said illegal or
invalid part, term or provision shall be deemed not to be a part of this
Agreement.  The term, condition or aspect deemed reasonable and enforceable by
the court shall be incorporated into the applicable section of this Agreement,
shall replace the term, condition or aspect deemed by the court to be
unreasonable and unenforceable, and shall remain enforceable to the fullest
extent permitted by law.

 

--------------------------------------------------------------------------------


 

(g)           Mr. Sherman further agrees that to the extent that any federal or
state taxes of any kind may be due or payable as a result of any payments
referred to in this Agreement, he will be responsible for the payment of such
taxes and will hold the Released Parties harmless in the event of any claim
against any of them for payment of such taxes.  Said agreement to hold the
Released Parties harmless shall include Mr. Sherman’s agreement to indemnify the
Released Parties for any and all loss, cost, damage, or expense, including, but
without limitation, attorneys’ fees associated with defending against such claim
for taxes.

 

(h)           If legal action is commenced to enforce any provision of this
Agreement, the prevailing party in such action shall be entitled to recover its
attorney’s fees and expenses in addition to any other relief that may be
granted.

 

(i)            This Agreement may be executed in several counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

(j)            Pursuant to the terms of the Older Workers Benefit Protection Act
of 1990, Mr. Sherman understands that he has twenty-one (21) days in which to
consider the ADEA portion of this Agreement.  Even after signing, Mr. Sherman
has seven (7) days to revoke the ADEA Release Agreement.  The ADEA portion of
this Release Agreement, including the Company’s obligations pursuant to
Section 1(a), shall not become effective or enforceable until the day following
the expiration of the seven day revocation period.  If revoked, the ADEA Release
Agreement shall become null and void, and none of the consideration herein shall
be due or payable.

 

Mr. Sherman has been encouraged to consult, if he wishes, with an attorney
regarding this Agreement and his decision to do so or not is solely his.

 

THE UNDERSIGNED FURTHER STATES THAT HE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS THE CONTENTS THEREOF, AND THAT HE EXECUTES THE SAME OF HIS OWN FREE
ACT AND DEED.

 

--------------------------------------------------------------------------------


 

Signature page:

 

WHEREFORE, Mr. Sherman and the Company voluntarily enter into this Agreement and
General Release by affixing his and its respective signatures hereunto on the
dates set forth below.

 

 

/s/ Jeffrey S. Sherman

 

 

 

Jeffrey S. Sherman

 

 

 

Date: September 4, 2013

 

 

 

 

 

HSCGP, LLC

 

 

 

 

 

/s/ John P. Bumpus

 

 

 

 

By:

John P. Bumpus

 

 

 

 

Its:

Executive Vice President and Chief Administrative officer

 

 

 

Date: September 4, 2013

 

 

--------------------------------------------------------------------------------